DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 10/30/2020 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—3 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by “Zhang” et al. (US 2015/0334099 A1).

Regarding Claim 1. Zhang disclose A method comprising:
sending, by an output device to a user device [see FIG.1, where Zhang disclose protected resource 104, user device 101], a device identification token associated with the output device [“the computer system generates and authentication token that is signed by the determined device identification and returns the authentication to the user device (Abstract); see FIGURE 9, steps 951-952]; receiving, based on the sending the device identification token to the user device, an output authorization token associated with a content item and with the output device [“When the computer system subsequently receives a service request with an authentication token and a plurality of device attributes for a protected resource from a user device, the computer system determines a derived device identification from some or all of the received device attributes” (Abstract); see FIGURE 9, steps 953)];
sending a request, comprising the output authorization token, for authorization data associated with output of the content item; and causing, based on the authorization data, output of the content item [“When a signed device identification of the authentication token and the derived device identification are equal, the apparatus continues processing the service request” (Abstract) ; see FIGURE 9, steps 954].

Claim 16 is rejected for the same rationale applied in rejecting claim 1 above.

Zhang in view of Zhu further disclose claims 2 and 3. The method of claim 1, further comprising: sending, by the output device, a device identity request associated with the output device and with a source of the authorization data; and receiving, based on the sending the device identity request, the device identity token; and wherein the sending the device identification token is based on a request, received from the user device, for the device identification token [“the computer system generates and authentication token that is signed by the determined device identification and returns the authentication to the user device (Abstract); see FIGURE 9]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang” et al. [US 2015/0334099 A1] in view of “Zhu” et al. [US 8132020 B2].

Regarding Claim 12. Zhang disclose A method comprising: it recited similar limitions as that of claim 1 above. Zhang  fails; but, Zhu, analogues art, disclose a device identity request associated with a source of digital rights management (DRM) data for a content item [Zhu disclose an embodiment providing CONTENT_ID with digital rights management (col.7, line 47 to col.8, line 12); see also Content License 821 (FIG.8)];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Zhang with the DRM of Zhu in order to authenticate legitimate users for requesting a service from a server over the Internet.

Zhang further disclose claims 4 and 5. The method of claim 1, further comprising: based on receiving the output authorization token associated with a source of the authorization data, and a manifest indicating data associated with the content item [see Abstract and FIGURE 9 of Zhang]. 
Zhang does not; but, Zhu disclose receiving metadata and a binary large object, based on metadata associated with the content item [Zhu disclose receiving metadata; for example, an embodiment providing CONTENT_ID with digital rights management (col.7, line 47 to col.8, line 12) ; see also Content License 821 (FIG.8)]; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Zhang with the DRM as metadata of Zhu in order to authenticate legitimate users for requesting a service from a server over the Internet.

Zhang in view of Zhu further disclose claim 6. The method of claim 1, wherein the authorization data comprises digital rights management (DRM) data, and wherein the causing the output of the content item comprises decrypting, using the DRM data, a decryption key for decrypting data associated with the content item [Zhu disclose decrypting (Abstract) and FIG.5].  The motivation to combine is the same as that of claim 4 above.
Claim 13 is rejected for the same rationale in rejecting claim 6.

Zhang in view of Zhu further disclose claims 7—9. The method of claim 1, wherein the output device comprises a casting device in communication with a computing device different from the user device, data associated with the content item; and wherein the sending the request comprises sending the request to a computing device different from the user device [Zhang disclose plurality of devices: including user device, authentication servers, content providers, etc. (see for e.g., FIGURES 1 & 2)]. 
Claim 14 and 17 is rejected for the same rationale in rejecting claim 7.

Zhang in view of Zhu further disclose claims 10 and 11. The method of claim 1, wherein the device identification token comprises: a device identity associated with a source of the authorization data, and a second device identity associated with a second source of second authorization data for a second content item; and , wherein the output authorization token is further associated with one or more of: the user device, a user associated with the user device, or an account associated with at least one of the user or the user device [“the computer system generates and authentication token that is signed by the determined device identification and returns the authentication to the user device (Abstract); see FIGURE 9]. 
Claim 15, 19, 20 are rejected for the same rationale in rejecting claim 10, 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 & 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5 & 10 of U.S. Patent No. US 10,084,759 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the features recited in the instant application are broader versions of the patented claims; such that, the limitations of the claims in the application are already disclosed in the patent.

Please the Claim-Comparison Table Blow,
Instant Application
US 10,084,759 B2
1. A method comprising:
sending, by an output device to a user device, a device identification token associated with the output device;
receiving, based on the sending the device identification token to the user device, an output authorization token associated with a content item and with the output device;
sending a request, comprising the output authorization token, for authorization data associated with output of the content item; and
causing, based on the authorization data, output of the content item.
1. A method comprising:
receiving, by a computing device and from a user device, an authorization-token request indicating video content;
sending, to an authorization system, the authorization-token request;
receiving, by the computing device and from the authorization system, an authorization-system token comprising:
a content-management identifier associated with the video content and a locator address for the video content; sending, to the user device, the authorization-system token;
receiving, by the computing device and from the user device, a content-management-token request comprising the locator address; 
sending, to a content-management system, the content-management-token request;
receiving, by the computing device and from the content-management system, a content-management token comprising:
the content-management identifier, and a delivery-system identifier associated with the video content, wherein the delivery-system identifier is different from the content-management identifier;
sending, to the user device, the content-management token;
receiving, by the computing device and from the user device, a request for access to the video content, the request comprising the authorization-system token and the content-management token;
sending, to a delivery system, the request for access to the video content; and
after successful validation of the request for access to the video content based on the authorization-system token and the content-management token, receiving, by the computing device and from the delivery system, the video content.
12. A method comprising:
sending, by an output device, a device identity request associated with a source of digital rights management (DRM) data for a content item;
receiving, based on the device identity request, a device identification token;
receiving, based on sending the device identification token to a user device, an output authorization token associated with a content item and with the output device;
sending, to a computing device associated with the source of DRM data, a DRM data request comprising the output authorization token; and
receiving, based on the DRM data request, the DRM data. 

16. A method comprising:
receiving, by a user device, a first request for output of a content item via an output device;
sending, to the output device and based on the first request for output of the content item, a second request for a device identification token;
sending, to a computing device, a third request comprising the device identification token and information indicating the content item;
receiving, based on the third request, an output authorization token associated with the content item and the output device; and
sending the output authorization token to the output device. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, US 2016/0380997 A1 directed to a server operable to generate a token comprising identification information; a first device to be authenticated, the first device being operable to receive the token; a second device associated with a trusted identifier, the second device being operable to retrieve the token from the first device and associate the token with the trusted identifier to authenticate the first device at the server). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434